DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 10/13/2020.
Claims 1-5, 8-14, and 16-17 are newly amended.
Claims 18-20 are withdrawn.
Claims 1-17 are currently pending and have been examined. 

Priority Statement
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/919,658 filed 10/21/2015 and Application No. 14/948,239 filed 11/20/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-17 of this application.  Therefore, the priority date of claims 1-17 is 05/04/2016, the filing date of the present invention.


Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner will interpret line 9 to read as “a user”.  Claims 2-7, which depend from claim 1, do not remedy the deficiency noted above, and are thus also rejected.
Appropriate correction is required.

	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1) in view of Conte (US 2015/0245103 A1).
	

Claim 1, Buron discloses a method for creating an interactive metadata tag within media, the method comprising: 
importing a first electronic image into a user interface of a computer (see “The uploaded digital content items can include, for example, video, audio … Alternatively, a digital content item may be a still image” in Col 3, lines 15-25;); 
displaying the first electronic image to the user via the user interface (see “Fig 6 is a screen shot showing the user interface used by the rights holder.  In one embodiment, the rights holder can tag specific items that appear within the video” in Col 6, lines 60-65; Fig. 6); 
displaying a clickable component to the user for selection and incorporation into the first electronic image, (see “A tool 602 allows the rights holder to select a portion of the video (here a mascara wand in area 610)” in Col 6, lines 65-68); 
receiving a location within the image selected by the user for incorporation of the clickable component (see “A tool 602 allows the rights holder to select a portion of the video (here a mascara wand in area 610)” in Col 6, lines 65-68); 
displaying the clickable component overlaid on the first electronic image at the location selected by the user (Col 6, line 65 to Col 7, line 5; Fig. 6, #610); 
receiving metadata associated with the clickable component, the metadata comprising a link to a uniform resource locator (URL) (see “The rights holder enters a tag for the identified item in area 604 and a time period within the video that the overlay should 
assigning a unique identifier to the image, the clickable component, and the metadata (see “The video database 155 stores video content and associated metadata provided by their respective content owners. Each uploaded video is assigned a video identifier (ID) when it is processed by the ingest module 115” in Col 4, lines 15-20; see “tag for the identifier item in area 604” in Col 6, line 65 to Col 7, line 5); 
saving the unique identifier, the image and the metadata to a metadata storage database (Col 4, lines 15-20); and 
2creating a container comprising hypertext markup language (HMTL) code for displaying the first electronic image and the clickable component on a website and operating the clickable component on the website to redirect to the URL in the metadata when the clickable component is clicked (see “In the described embodiment, overlay 302 is displayed within the video using built-in functionality of a client-side 20 Flash player. The UI shown can be implemented using any number of known technologies, including but not limited to HTML” and “the server instructs the client device to display Click-to-Buy overlays as described herein” in Col 6, lines 15-30).
Buron does not explicitly disclose:
displaying a clickable component to the user for selection and incorporation into the first electronic image, the clickable component comprising a second electronic image.
However, Conte [Symbol font/0x2D]which like Buron relates to providing interactive overlays to media[Symbol font/0x2D] teaches:
the clickable component comprising a second electronic image (see “The visual indicators can be graphical shapes, images, icons, or other suitable indicator overlaid on an image frame of a video” in ¶ [0032]; Fig. 3 of Conte).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clickable component of Buron to include the second electronic image as taught by Conte. One of ordinary skill in the art before the effective filing date would have been motivated to modify Buron to include the second electronic image of Buron so multiple item of interest can be identified on individual video frames (Buron: ¶ [0031]).

Claim 2, the combination of Buron in view of Conte teaches the method of claim 1.  Buron further discloses: 
further comprising the step of detecting a click on the clickable component (see “the current video is displayed and one or more overlays for one or more items are displayed also. If a viewer follows a BUY link and makes a purchase, the retailer site that sells the item is able to identify the viewer/buyer” in Col 8, lines 15-20).

Claim 3, the combination of Buron in view of Conte teaches the method of claim 1.  Buron further discloses: 
wherein the first electronic image corresponds to a product available for electronic purchase (see “click-to-buy” and “mascara wand” in Col 6, lines 60-65).  

Claim 4
wherein the first electronic image corresponds to one or more sequential frames of an electronic video file (see “the uploaded video is identified” in Col 6, lines 35-40).  

Claim 5, the combination of Buron in view of Conte teaches the method of claim 3.  Buron further discloses: 
wherein the metadata URL comprises information about the product (see “URL of the product on the retailer's website” in Col 8, lines 20-30).

Claim 6, the combination of Buron in view of Conte teaches the method of claim 5.  Buron further discloses: 
wherein the metadata further comprises contact information associated to the product (see “URL of the product on the retailer's website” in Col 8, lines 20-30).

Claim 7, the combination of Buron in view of Conte teaches the method of claim 3.  Buron further discloses: 
further comprising the step of receiving, at a messaging gateway, a request to contact a contact destination of the product using the contact information (see “Viewer clicks on the link and is sent to the Affiliate Network’s servers” in Col 8, lines 25-30).


Claim 8, Buron discloses a method for using interactive metadata tags within media, the method comprising: 
receiving, at a web server, a container from a user device (see “The rights holder 185 is responsible for providing digital content items to the video hosting website 100 via browser 186” in Col 3, lines 1-5; Col 4, lines 15-25), the container comprising: 
a first electronic image (see “a digital content item may be a still image” in Col 3, lines 20-25); 
a clickable component (see Col 6, lines 60-65); 
metadata associated with the clickable component, the metadata comprising a destination and a payload (Col 6, line 65 to Col 7, line 5; Fig. 6, #604, #608); and 
hypertext markup language (HMTL) code for displaying an image and a clickable component on a website and operating the clickable component on the website to redirect to a uniform resource locator (URL) in the metadata when the clickable component is clicked (see “The UI shown can be implemented using any number of known technologies, including but not limited to HTML, Javascript, Java, or Actionscript. Thus, when the video is transmitted to a client player, the server further instructs the client player to display, during a time period 25 when the video is playing, an overlay offering the item for sale” and “the server instructs the client device to display Click-to-Buy overlays” in Col 6, lines 15-30);
inserting the container into the HTML of a webpage (see “the server instructs the client device to display Click-to-Buy overlays” in Col 6, lines 15-30; see “When constructing the HTML page, passing the click-to-buy data as a parameter (a "flashvar") of the player” in Col 9, lines 15-20);  
detecting a click on the clickable component (see “the current video is displayed and one or more overlays for one or more items are displayed also. If a viewer follows a BUY link and makes a purchase, the retailer site that sells the item is able to identify the viewer/buyer” in Col 8, lines 15-20); and 
initiating communication to the destination, the communication comprising the payload (Col 8, lines 15-20).  
Buron does not explicitly disclose:
a clickable component comprising a second electronic image; 
However, Conte [Symbol font/0x2D]which like Buron relates to providing interactive overlays to media[Symbol font/0x2D] teaches:
a clickable component comprising a second electronic image (see “The visual indicators can be graphical shapes, images, icons, or other suitable indicator overlaid on an image frame of a video” in ¶ [0032]; Fig. 3 of Conte).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clickable component of Buron to include the second electronic image as taught by Conte. One of ordinary skill in the art before the effective filing date would have been motivated to modify Buron to include the second electronic image of Buron so multiple item of interest can be identified on individual video frames (Buron: ¶ [0031]).

Claim 9, the combination of Buron in view of Conte teaches the method of claim 8.  Buron further discloses: 
wherein the payload corresponds to a product available for electronic purchase (see “MAC Mascara X- Black” in Fig. 6, #604).  
Claim 10, the combination of Buron in view of Conte teaches the method of claim 9.  Buron further discloses: 
wherein the payload comprises information about the product (Col 7, lines 5-10; Fig. 6, #604 and #608 ).  

Claim 14, the combination of Buron in view of Conte teaches the method of claim 10.  Buron further discloses: 
wherein the payload is a universal resource locator (URL) (see Fig. 6, #608; Col 8, lines 25-30).  

Claim 15, the combination of Buron in view of Conte teaches the method of claim 14.  Buron further discloses: 
wherein the universal resource locator corresponds to a product webpage with additional information about the product (see Fig. 6, #608; see “URL of the product on the retailer’s website” in Col 8, lines 25-30).  

Claim 16, the combination of Buron in view of Conte teaches the method of claim 10.  Buron further discloses: 
wherein the payload is a social network user account with access information (see “An uploaded video file is associated with the rights holder 185 and the rights holder's account record is updated in the user database 150 as needed” in Col 4, lines 10-15; Fig. 6).

Claim 17, the combination of Buron in view of Conte teaches the method of claim 16.  Buron further discloses: 
wherein product information is shared on the social network feed of the social network user account (see “A suitable website for implementation of the system is the YOUTUBE™ website” in Col 2, lines 1-5; Col 4, lines 25-35; Fig. 6).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1) in view of Conte (US 2015/0245103 A1), and further in view of Islam (US 8,400,961 B1).
Claim 11, the combination of Buron in view of Conte teaches the method of claim 8. The combination of Buron in view of Conte does not teach: 
wherein the destination is a session initiation (SIP) address.  
However, Islam [Symbol font/0x2D]which like Buron is related to social network communications[Symbol font/0x2D] teaches:
wherein the destination is a session initiation (SIP) address (see “SIP address” in Col 6, lines 10-15 of Islam).
The SIP address of Islam is similar to the destination (i.e. link) of Buron in view of Conte because both provide communication destinations. The SIP address of Islam merely specifies the type of destination in Buron in view of Conte. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the SIP address of Islam for the destination of Buron in view of Conte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.




Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1) in view of Conte (US 2015/0245103 A1), and further in view of Beck (US 2005/0198299 A1).
Claim 12, the combination of Buron in view of Conte teaches the method of claim 8. The combination of Buron in view of Conte does not teach: 
wherein the destination is an instant messaging address.  
However, Beck [Symbol font/0x2D]which like Buron is related to social network communications[Symbol font/0x2D] teaches:
wherein the destination is an instant messaging address (see “IML provides a rich metadata description of identities (individuals and groups) including … IM identities” in ¶ [0297] of Beck).  
The instant messaging address of Beck is similar to the destination (i.e. link) of Buron in view of Conte because both provide network communication destinations. The instant messaging address of Beck merely specifies the type of destination in Buron in view of Conte. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of instant messaging address of Buron for the destination/links of Buron in view of Conte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 13, the combination of Buron in view of Conte teaches the method of claim 8. The combination of Buron in view of Conte does not teach: 
wherein the destination is a telephone number.
However, Beck [Symbol font/0x2D]which like Buron is related to social network communications[Symbol font/0x2D] teaches:
wherein the destination is a telephone number (see “IML provides a rich metadata description of identities (individuals and groups) including … telephone numbers” in ¶ [0297] of Beck).  
The telephone number of Beck is similar to the destination (i.e. link) of Buron in view of Conte because both provide communication destinations. The telephone number of Beck merely specifies the type of destination in Buron in view of Conte. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the telephone number of Buron for the destination of Buron in view of Conte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Response to Arguments
Applicant’s arguments filed 10/13/2020, with respect to 35 USC § 103, have been fully considered, but are moot under new grounds of rejection relying on Buron (US 8,458,053 B1) in view of Conte (US 2015/0245103 A1) to teach claims 1-10 and 14-17, as explained in the rejections above.
	Regarding dependent claims 11-17, Applicant’s arguments regarding the cited references of the previous action are moot for the same reasons presented above.  Therefore, dependent claims 11-17 remain rejected.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Kleban) describes improved user interfaces for web applications.
Gross (US 2016/0092959 A1) describes a property tagging system that permits stakeholders to tag features of properties with annotations, labels, etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        

/RESHA DESAI/Primary Examiner, Art Unit 3625